As filed with the Securities and Exchange Commission on February 11 , Registration No. 333-153133 333-122848 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TOFORM S-1REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 Applied DNA Sciences, Inc.(Exact name of registrant as specified in its charter) Delaware 2836 59-2262718 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (631) 444-6862 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James A. Hayward, Ph.D., Sc.D., Chief Executive Officer Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (631) 444- 6370 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Merrill Kraines, Esq. Fulbright & Jaworski L.L.P. 666 Fifth Avenue New York, New York 10103 Telephone: 212.318.3261 Facsimile: 212.318.3400 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Pursuant to Rule 429 of the Securities Act, this Post-Effective Amendment includes a Combined Prospectus relating to this Registration Statement and Registration Statement File No. 333-122848. Pursuant to Rule 429(b) of the Securities Act, this Post-Effective Amendment also serves as Post-Effective Amendment No. 1 to Registration Statement File No. 333-122848. NOTE REGARDING REGISTRATION This Post-Effective Amendment No.1 to the Registrant’s Registration Statement on Form S-1 (FileNo. 333-153133) as initially filed with the Securities and Exchange Commission on August22, 2008, as last amended on November6, 2008, is being filed for the purposes of (A) including the
